Citation Nr: 1220153	
Decision Date: 06/07/12    Archive Date: 06/20/12

DOCKET NO.  08-24 431	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to service connection for asthma.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans Services


ATTORNEY FOR THE BOARD

David S. Ames, Counsel


INTRODUCTION

The Veteran served on active duty from July 1965 to July 1967.

This matter comes properly before the Board of Veterans' Appeals (Board) on appeal from a rating decision by the Department of Veterans Affairs (VA) Regional Office in Columbia, South Carolina.  The Veteran's case comes from the VA Regional Office in Atlanta, Georgia (RO).  This case was remanded by the Board in July 2010 and September 2011 for additional development.


FINDINGS OF FACT

1.  There is clear and unmistakable evidence that asthma pre-existed the Veteran's entrance to active duty.

2.  There is clear and unmistakable evidence that the Veteran's asthma did not permanently increase in severity in service.

3.  The competent and probative evidence of record fails to show that the Veteran's pre-existing asthma was aggravated by his military service.


CONCLUSIONS OF LAW

1.  The presumption of soundness is rebutted and asthma pre-existed the Veteran's entry into active duty military service.  38 U.S.C.A. § 1111 (West 2002); 38 C.F.R. §§ 3.303, 3.304(b) (2011).

2.  Asthma was not aggravated by active military service.  38 U.S.C.A. §§ 1110, 1111, 1153, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.306 (2011).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Upon receipt of a substantially complete application, VA must notify the claimant and any representative of any information, medical evidence, or lay evidence not previously provided to VA that is necessary to substantiate the claim.  The notice must:  (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. § 3.159 (2011); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  If VA does not provide adequate notice of any element necessary to substantiate the claim, or there is any deficiency in the timing of the notice, the burden is on the claimant to show that prejudice resulted from a notice error, rather than on VA to rebut presumed prejudice.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009).

The Board finds that any defect with regard to the timing or content of the notice to the Veteran is harmless because of the thorough and informative notices provided throughout the adjudication and because the Veteran had a meaningful opportunity to participate effectively in the processing of the claim with an adjudication of the claim by the RO subsequent to receipt of the required notice.  The record does not show prejudice to the Veteran, and the Board finds that any defect in the timing or content of the notices has not affected the fairness of the adjudication.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Specifically, the Veteran was notified in letters dated in December 2005, March 2006, and July 2010 of the information and evidence required to substantiate his claim, the respective duties of the Veteran and VA, and how ratings and effective dates are assigned.

The Veteran has neither alleged nor demonstrated any prejudice with regard to the content or timing of the notice provided.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, falls upon the party attacking the agency's determination); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  Thus, VA has satisfied its duty to notify the Veteran and had satisfied that duty prior to the adjudication in the supplemental statement of the case.  Overton v. Nicholson, 20 Vet. App. 427 (2006) (Veteran afforded a meaningful opportunity to participate effectively in adjudication of claim, and therefore notice error was harmless).

The Board also finds that the duty to assist requirements have been fulfilled.  All relevant, identified, and available evidence has been obtained, and VA has notified the Veteran of any evidence that could not be obtained.  In September 2011, the Board remanded the claim on appeal, in part so that an attempt could be made to obtain private medical records from seven different private physicians.  The RO contacted the Veteran by way of a letter dated in September 2011 and asked that he provide authorization forms for the identified physicians as well as any other physician who treated him for asthma.  The Veteran did not reply to this letter.  Without current authorization and consent to release information forms, VA is unable to make attempts to obtain any medical records which may be held by the identified private physicians.  Under these circumstances, VA has fulfilled the duty to assist and is not required to make further efforts to obtain medical records from the identified private physicians.  38 C.F.R. § 3.159(c) (2011).  "[T]he duty to assist is not always a one-way street.  If a Veteran wishes help, he cannot passively wait for it in those circumstances where he may or should have information that is essential in obtaining the putative evidence."  Wood v. Derwinski, 1 Vet. App. 190 (1991).  In addition, the RO obtained VA medical records in accordance with a Board remand directive and also scheduled a VA examination.  The examination was adequate as it was based on a review of the medical history, a physical examination and as an opinion with rationale was provided.  Accordingly, sufficient information was provided so the Board can render an informed determination.  Thus, the Board is satisfied that there was substantial compliance with its remand directives.  See Stegall v. West, 11 Vet. App. 268 (1998); Dyment v. West, 13 Vet. App. 141, 146-47 (1999).

In light of the above, the Board finds that VA has satisfied the duty to assist provisions of law.  No further notice or assistance to the Veteran is required to fulfill VA's duty to assist him in development.  Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

Generally, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  In addition, service connection may be granted for any disease diagnosed after discharge, when all the evidence including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  The determination as to whether these requirements are met is based on an analysis of all the evidence of record and the evaluation of its credibility and probative value.  See Baldwin v. West, 13 Vet. App. 1, 8 (1999).

A Veteran is considered to have been in sound condition when examined, accepted and enrolled for service, except as to defects, infirmities, or disorders noted at entrance into service, or where clear and unmistakable (obvious or manifest) evidence demonstrates that an injury or disease existed prior thereto and was not aggravated by such service.  38 U.S.C.A. § 1111; 38 C.F.R. § 3.304(b).  This presumption attaches only where there has been an induction examination in which the later complained-of disability was not detected.  See Bagby v. Derwinski, 1 Vet. App. 225, 227 (1991).  Only such conditions as are recorded in examination reports are considered as noted.  38 C.F.R. § 3.304(b).  History of pre-service existence of conditions recorded at the time of examination does not constitute a notation of such conditions but will be considered together with all other material evidence in determinations as to inception.  38 C.F.R. § 3.304(b)(1).

VA's General Counsel has held that to rebut the presumption of sound condition under 38 U.S.C. § 1111, VA must show by clear and unmistakable evidence both that the disease or injury existed prior to service and that the disease or injury was not aggravated by service.  The claimant is not required to show that the disease or injury increased in severity during service before VA's duty under the second prong of this rebuttal standard attaches.  VAOPGCPREC 03-2003; see also Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004).  

In deciding a claim based on aggravation, after having determined the presence of a pre-existing condition, the Board must first determine whether there has been any measured worsening of the disability during service and then whether this constitutes an increase in disability.  See Browder v. Brown, 5 Vet. App. 268, 271 (1993); Hensley v. Brown, 5 Vet. App. 155, 163 (1993).  A pre-existing injury or disease will be considered to have been aggravated by active service where there is an increase in disability during such service, unless there is a specific finding that the increase in disability is due to the natural progress of the disease.  Aggravation may not be conceded where the disability underwent no increase in severity during service on the basis of all the evidence of record pertaining to the manifestations of the disability prior to, during, and subsequent to service.  38 U.S.C.A. 1153 (West 2002); 38 C.F.R. 3.306 (2008).  

Temporary or intermittent flare-ups of the pre-existing condition during service are not sufficient to be considered aggravation unless the underlying condition, as contrasted to symptoms, has worsened.  Crowe v. Brown, 7 Vet. App. 238, 247-48 (1994); Hunt v. Derwinski, 1 Vet. App. 292, 296-97 (1991).  Accordingly, "a lasting worsening of the condition" -- that is, a worsening that existed not only at the time of separation but one that still exists currently -- is required.  See Routen v. Brown, 10 Vet. App. 183, 189 n. 2 (1997); see also Verdon v. Brown, 8 Vet. App. 529, 538 (1996).  

The Veteran's service treatment records show that the Veteran reported a history of asthma on a February 1965 pre-induction report of medical history.  The February 1965 induction examination report noted that the Veteran had unverified asthma.  The Veteran's lungs were assessed as normal and no defects or diagnoses were entered in the section of the examination report which asked for the physician to provide a summary of the defects and diagnoses.  

A June 1967 separation report of medical history noted that the Veteran had asthma which had existed prior to service and had been treated by a civilian physician.  The report stated that the Veteran did not have any episodes of asthma during service, and the asthma had been essentially asymptomatic for the previous two years, with no complications and no sequelae.  On physical examination, his lungs were found to be normal.  

After separation from military service, in a January 1999 private medical report, the Veteran complained of a lifelong difficulty with asthma and recurring sinusitis three to four times per year.  He indicated that he worked as a registered nurse.  He reported that the sinusitis seemed to aggravate his asthma, and he reported a progressive worsening of his asthma over the previous few years.  The medical evidence of record consistently shows complaints of asthma symptoms since January 1999, as well as a history of asthma since childhood.

An October 2005 letter from a private physician stated that the Veteran had been treated for asthma, which had been diagnosed in 1997.  The examiner stated that the Veteran's asthma "could have as likely as not been caused or aggravated by the [V]eteran's active duty service time."

A November 2006 letter from a private physician stated that the Veteran had been treated for asthma, which had been diagnosed since childhood.  The examiner stated that the Veteran's asthma "could have as likely as not been caused or aggravated by the [V]eteran's active duty service time."

A September 2010 VA respiratory examination report stated that the Veteran's claims file had been reviewed.  The Veteran complained of asthma since birth, and reported that he believed it was aggravated by exposure to second-hand smoke during military service.  After physical and diagnostic testing, the diagnosis was congenital asthma.  The examiner opined that the Veteran's asthma had been present since birth, and was not aggravated by military service or exposure to second-hand smoke.  The rationale was that the Veteran stated that he had asthma since birth, the Veteran's service treatment records were silent for any on-going problem or treatment for asthma, or issues with second-hand smoke, and the Veteran's pre-induction and discharge physicals showed good lung sounds without signs of asthma complications.

The evidence, including the VA examination report, shows that the Veteran currently has diagnosed asthma.  As such, the remaining inquiry is whether such asthma is related to the Veteran's military service.  

In this regard, the Veteran's February 1965 pre-induction examination report noted only a history of asthma, the Veteran's lungs were assessed as normal, and the Veteran was only noted to have nonverified asthma.  Accordingly, the presumption of soundness does apply.  38 U.S.C.A. § 1111.  

However, the Board finds that there is clear and unmistakable evidence that asthma existed prior to service and was not aggravated by service.  Therefore, the presumption of soundness is rebutted and asthma pre-existed the Veteran's entry into active duty military service.  

In regard to the Board's finding that the Veteran's asthma pre-existed service, the Board notes that the Veteran himself has reported that his asthma existed before he joined the military.  He stated that it was a serious problem for him from birth to age 14 when he seemed to "outgrow" it.  He reported having minimal difficulty with breathing in service.  In that regard, the service treatment records show treatment for an upper respiratory infection and pharyngitis.  The VA medical records include diagnoses of asthma from childhood.

In addition, the VA examiner opined that the Veteran has congenital asthma which pre-existed service as the Veteran had it since birth.  The examiner's opinion was based on a review of the medical history and a physical examination and accordingly constitutes clear and unmistakable evidence that asthma pre-existed his entry into active service.  The Veteran's private physician also submitted a statement indicating that the Veteran had this diagnosis since childhood and it could be present for years without becoming symptomatic.  

However, with respect to rebutting the presumption of soundness, as noted above, the Board's inquiry does not end with a determination that the Veteran's claimed asthma clearly and unmistakably pre-existed service.  The Board must also determine whether the Veteran's pre-existing asthma was aggravated during service.  In this regard, the private physician opined that the disorder was caused or aggravated by military service but did not provide a rationale for that determination.  Accordingly, to that extent, the private physician's opinion is entitled to no probative weight.  The Veteran asserts that his asthma was aggravated by his exposure to cigarette smoke in service.  The relevant inquiry is whether the underlying asthma condition permanently increased in severity in service.  As indicated previously, temporary or intermittent flare-ups of the pre-existing condition during service are not sufficient to be considered aggravation unless the underlying condition, as contrasted to symptoms, has worsened.  Crowe v. Brown, 7 Vet. App. 238, 247-48 (1994); Hunt v. Derwinski, 1 Vet. App. 292, 296-97 (1991).    	

In this regard, the Board observes that the Veteran's service treatment records indicate that the asthma was not permanently aggravated during service.  At the time of discharge from service, his lungs were again assessed as normal upon physical examination.  The examiner also noted that he had no episodes while in the Army and was essentially asymptomatic for the prior two years with no complications or sequalae.  The VA examiner also reviewed the history and determined that the service treatment records were silent for an on-going problem or treatment for asthma during service.  He noted that both the pre-induction and discharge physicals showed good lung sounds without signs of asthma complications.  Accordingly, he opined that asthma was not aggravated by his military service or exposure to second-hand smoke.  This evidence is clear and unmistakable that the pre-existing asthma was not permanently aggravated during service.  To the extent that the Veteran currently reports that his asthma was aggravated during service by exposure to cigarette smoking, his statements are not found to be credible in light of the service treatment records.  The service treatment records which were completed contemporaneous in time to his service, show that he did not complain of and was not treated for asthma during service and his lungs were normal at separation, therefore, asthma was not permanently aggravated during service.  

Moreover, the preponderance of the competent evidence of record shows that the Veteran's preexisting asthma was not aggravated by military service.  There is no evidence that the Veteran ever complained of, or was treated for, his preexisting asthma during military service.  Moreover, upon examination at the time of separation, the examiner reported that the Veteran had no episodes while in the Army and was essentially asymptomatic for the prior two years with no complications or sequalae.  There are only three medical reports of record which discuss whether the Veteran's preexisting asthma was aggravated by military service.  The October 2005 and November 2006 letters from a private physician stated that it was as likely as not that the Veteran's asthma was caused or aggravated by military service.  However, the private physician who wrote both of these letters gave no rationale for the medical opinions, and there is no evidence of record that the private physician ever reviewed the Veteran's service treatment records.  Review of the Veteran's service treatment records is significant in this case, as they specifically reported that the Veteran's asthma had been asymptomatic during his period of military service.  The Board finds that a review of this information is necessary for any medical opinion commenting on whether the Veteran's preexisting asthma was aggravated by military service.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 303-304 (2008).  As such, the Board finds that the October 2005 and November 2006 letters from a private physician are entitled to no probative weight with respect to whether the pre-existing disorder was aggravated during service.  Accordingly, the evidence does not show that the disorder was permanently aggravated during service.  The Board considered the doctrine of reasonable doubt.  However, the preponderance of the credible evidence of record shows that the Veteran's preexisting asthma was not aggravated by military service, the doctrine is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

In sum, the Board finds that there is clear and unmistakable evidence that the Veteran's asthma existed prior to service and was not aggravated by service.  As such, the presumption of soundness has been rebutted and the Veteran's asthma pre-existed service.  Additionally, for the same reasons discussed above, the Board finds that, based on the competent and probative evidence of record, the Veteran's pre-existing asthma was not aggravated by his military service.

	(CONTINUED ON NEXT PAGE)



ORDER

Service connection for asthma is denied.



____________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


